ORDER
Tsoucalas, Judge:
Upon consideration of plaintiffs motion to lift the stay and remand this case to the Department of Commerce, International Trade Administration (“Commerce”), and upon consideration of all other related papers and proceedings, it is hereby
Ordered that plaintiffs motion is granted and it is further
Ordered that the stay ordered by this Court on April 13,1995 in this action with respect to the Japanese consumption tax issue pending decision by the Court of Appeals for the Federal Circuit in Koyo Seiko v. United States, 63 F.3d 1572 (Fed. Cir. 1995), is hereby lifted; and it is further
Ordered that this case is remanded to Commerce to apply the tax-neutral value added tax methodology approved by the appellate court and to recalculate the dumping margins; and it is further
Ordered that the remand results are due within thirty (30) days from the date that this order is entered.